I concur. It is conceded in the argument for the appellant, and correctly so, that where "the written contract or deed does not contain all the terms of the agreement, in such cases parol evidence is admitted." In this case there was a written offer of sale, followed by a deed. These two papers may therefore be construed together. The written offer of sale was for $950. Without objection the plaintiff showed that he got $800 from one source and $150.00 from another. The consideration expressed in the deed is $1,000. This difference of $50 the plaintiff does not claim to have paid. The written papers mention, but do not account for, this $50. Therefore, when the defendant offered to explain this extra $50 by saying it was the amount agreed upon between the parties, for a settlement of a claim the grantee had against the grantor, I think the evidence is competent, and does not vary the written contract. I think the evidence is properly admitted.